United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.H., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
FEDERAL EMERGENCY MANAGEMENT
AGENCY, Bluemont, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-772
Issued: November 23, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 27, 2009 appellant filed a timely appeal of the August 27 and November 24,
2008 merit decisions of the Office of Workers’ Compensation Programs and Office hearing
representative denying her recurrence of disability claim. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established that she sustained a recurrence of disability
commencing June 19, 2008 causally related to her accepted employment-related injuries.
FACTUAL HISTORY
On January 23, 2004 appellant, then a 37-year-old human services specialist, sustained a
broken right thumb and head, neck, low back, face, pelvic, left leg and knee injuries as a result of
falling down several steps at work. The Office accepted her claim for concussion, right thumb
fracture, cervical strain, deviated nasal septum and left knee and ankle contusions. On April 12,

2004 appellant returned to full-duty work. She experienced periods of disability following a
septoplasty to repair her deviated septum on August 26, 2005 and a right maxillary antrostomy
and ethmoidectomy on June 22, 2006 which were performed by Dr. Ingrid C. Iwanow, an
attending Board-certified otolaryngologist. On June 30, 2008 appellant filed a claim (Form
CA-7) for wage-loss compensation for the period June 19 to August 30, 2008.
By letter dated July 15, 2008, the Office addressed the factual and medical evidence
appellant needed to submit to establish her claim.
On July 16, 2008 appellant filed a claim (Form CA-2a) alleging that she sustained a
recurrence of disability commencing June 19, 2008. She experienced neck strain, dizziness,
pressure in the back of her neck and tingling in her left arm and face following her return to
work. Appellant submitted additional evidence. An undated and unsigned health care provider
form stated that she experienced severe dizziness with numbness and tingling. Appellant was
unable to return to work pending an appointment with a neurologist on July 21, 2008.
A June 29, 2008 magnetic resonance imaging (MRI) scan by Dr. Neil W. Crow, a Boardcertified neurologist, demonstrated a three millimeter left posterolateral disc herniation at C5-6
with impingement upon the cervical cord but without intrinsic signal change within the cervical
cord. There was trace distortion of the left anterior portion of the cord. The findings were
significantly changed when compared with a March 5, 2004 MRI scan which found only a slight
bulge at the C5-6 level with a degree of annulus tear.
A July 1, 2008 report of Patrick G. Northcraft, a certified nurse practitioner, reviewed a
history of appellant’s January 23, 2004 employment injuries, medical treatment and family and
social background and findings on examination. He opined that appellant’s symptoms sounded
somewhat like complicated migraine.
A June 19, 2008 disability certificate of Dr. Richard Siira, an emergency medicine
physician, stated that appellant could return to work in two days. Emergency room discharge
instructions dated June 19 and 29, 2008 addressed care for appellant’s cervical strain and related
symptoms.
In a July 22, 2008 narrative statement, appellant related that on June 19, 2008 she left
work due to illness and went to an emergency room for evaluation. A June 23, 2008 MRI scan
demonstrated a cervical strain. On June 29, 2008 appellant returned to the emergency room
because she experienced dizziness, a cold sweat, a sick stomach and pressure on her brain. An
MRI scan of her cervical spine demonstrated a cervical strain as previously diagnosed by
Dr. Patrick D. Ireland, a Board-certified neurologist.
Appellant was placed off work
commencing June 19, 2008 by Dr. Iwanow due to seizures. She experienced four seizures since
May 3, 2008.
In prescriptions dated July 5, 2008, Dr. Ravi B. Masih, an internist, prescribed pain
medication for appellant.
On August 5, 2008 Dr. Iwanow opined that appellant’s dizziness and neck pain could be
due to her January 23, 2004 employment injuries.

2

By decision dated August 27, 2008, the Office denied appellant’s recurrence of total
disability claim. It found the evidence insufficient to establish that she sustained disability
commencing June 19, 2008 causally related to her accepted January 23, 2004 employmentrelated injuries.
On September 7, 2008 appellant requested a review of the written record by an Office
hearing representative. In a September 6, 2008 narrative statement, she described her continuing
residuals and disability and noted her medical treatment. Appellant contended that the evidence
was sufficient to establish her claim.
In an undated report, Dr. Ireland agreed with Mr. Northcraft’s July 1, 2008 findings and
opined that appellant’s symptoms sounded somewhat more like complicated migraine. A
July 22, 2008 report which contained an illegible signature stated that appellant sustained
cervical spondylosis. Emergency room discharge instructions dated September 5, 2008
addressed the care for appellant’s fractured foot.
In a September 3, 2008 report, Dr. Patrick M. Capone, a Board-certified neurologist,
reviewed a history of appellant’s January 23, 2004 employment injuries and medical treatment.
He noted her complaints of continuing dizziness, cervical problems and numbness. Dr. Capone
reported essentially normal findings on neurological examination with the exception of the
results of Hallpike maneuvers that were performed with Frenzel lenses. He noted appellant’s
subjective sensation of vertigo without nystagmus with the head both in the midline and turned
to the left in the recumbent and upright position. Appellant had mixed muscle tension vascular
cephalgia with face and left arm appendicular numbness, vertigo and tremor. Dr. Capone stated
that this could be seen in association of complex migraine. He stated that a less likely
consideration included seizure or panic attacks. Dr. Capone related that recurrent vertigo and
appendicular sensory loss could occur with subclavian steal syndrome or vertebrobasilar disease.
However, he did not expect the associated headache phenomenon. Dr. Capone advised appellant
that it was fine if she did not believe it was safe to drive while taking the medication he had
prescribed. He released her to work without restriction, stating that the medication had no
bearing on her ability to work on a computer.
The August 21, 2008 EMG/NCV studies of Dr. Crow showed normal findings regarding
the left arm. There was no evidence of ongoing left cervical radiculopathy. A June 23, 2008
MRI scan of appellant’s brain was performed by Dr. Andre Fredieu, a Board-certified
neurologist, who found posterior angulation of the dens which posteriorly displaced and
angulated the cervicomedullary junction without causing spinal stenosis or compression of those
regions. An MRI scan of the cervical spine was recommended. No acute abnormalities were
present. The findings represented no definite interval change when compared to the March 5,
2001 MRI scan of the brain. A May 3, 2008 MRI scan performed by a Dr. Blake H. Watts was
due to appellant’s headaches. He found no acute intracranial abnormalities.
A September 3, 2008 report of Daniel E. Howard, a licensed nurse practitioner, provided
findings on physical examination, which included neck pain and stiffness, left arm pain and
muscle weakness, numbness, decreased memory, dizziness and headaches.

3

By decision dated November 24, 2008, an Office hearing representative affirmed the
August 27, 2008 decision. He found the medical evidence insufficient to establish that appellant
sustained a condition or disability causally related to her January 23, 2004 employment injuries.1
LEGAL PRECEDENT
A recurrence of disability is the inability to work after an employee has returned to work,
caused by a spontaneous change in a medical condition, which had resulted from a previous
injury or illness without an intervening injury or new exposure to the work environment, which
caused the illness. The term also means an inability to work that takes place when a light-duty
assignment made specifically to accommodate an employee’s physical limitations due to his or
her work-related injury or illness is withdrawn (except when such withdrawal occurs for reasons
of misconduct, nonperformance of job duties or a reduction-in-force) or when the physical
requirements of such an assignment are altered so that they exceed his or her established physical
limitations.2
A person who claims a recurrence of disability has the burden of establishing by the
weight of the substantial, reliable and probative evidence that the disability, for which she claims
compensation is causally related to the accepted employment injury.3 Appellant has the burden
of establishing by the weight of the substantial, reliable and probative evidence a causal
relationship between her recurrence of disability and her employment injury.4 This burden
includes the necessity of furnishing evidence from a qualified physician who, on the basis of a
complete and accurate factual and medical history, concludes that the condition is causally
related to the employment injury.5 Moreover, the physician’s conclusion must be supported by
sound medical reasoning.6
The medical evidence must demonstrate that the claimed recurrence was caused,
precipitated, accelerated or aggravated by the accepted injury.7 In this regard, medical evidence
of bridging symptoms between the recurrence and the accepted injury must support the
physician’s conclusion of a causal relationship.8 While the opinion of a physician supporting
1

Following the issuance of the Office hearing representative’s November 24, 2008 decision, the Office received
additional evidence. The Board may not consider evidence for the first time on appeal which was not before the
Office at the time it issued the final decision in the case. 20 C.F.R. § 501.2(c). Appellant can submit this evidence
to the Office and request reconsideration. 5 U.S.C. § 8128; 20 C.F.R. § 10.606.
2

20 C.F.R. § 10.5(x).

3

Kenneth R. Love, 50 ECAB 193, 199 (1998).

4

Carmen Gould, 50 ECAB 504 (1999); Lourdes Davila, 45 ECAB 139 (1993).

5

Ricky S. Storms, 52 ECAB 349 (2001); see also 20 C.F.R. § 10.104(a)-(b).

6

Alfredo Rodriguez, 47 ECAB 437 (1996); Louise G. Malloy, 45 ECAB 613 (1994).

7

See Ricky S. Storms, supra note 5; see also Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal
Relationship, Chapter 2.805.2 (June 1995).
8

For the importance of bridging information in establishing a claim for a recurrence of disability, see Richard
McBride, 37 ECAB 748 at 753 (1986).

4

causal relationship need not be one of absolute medical certainty, the opinion must not be
speculative or equivocal. The opinion should be expressed in terms of a reasonable degree of
medical certainty.9
ANALYSIS
The Office accepted that appellant sustained a concussion, right thumb fracture, cervical
strain, deviated nasal septum and left knee and ankle contusions while in the performance of duty
on January 23, 2004. Appellant returned to her regular duties as of April 12, 2004. She claimed
a recurrence of disability commencing June 19, 2008. The Board finds that appellant has failed
to submit sufficient rationalized medical evidence to establish that her disability as of that date
was due to her accepted injury.
Dr. Siira’s June 19, 2008 disability certificate stated that appellant could return to work in
two days. Although he found that appellant was disabled for work, he did not address whether
her disability was causally related to the accepted employment injuries. The Board finds that
Dr. Siira’s disability certificate is insufficient to establish appellant’s claim. Dr. Masih’s July 5,
2008 prescriptions prescribed pain medication for appellant. He did not provide an opinion
addressing whether she sustained a recurrence of total disability commencing June 19, 2008
causally related to the January 23, 2004 employment injuries. This evidence is insufficient to
establish appellant’s claim.
Dr. Iwanow’s August 5, 2008 report stated that appellant’s dizziness and neck pain
“could be” due to her January 23, 2004 employment injuries. In an undated report, Dr. Ireland
agreed with Mr. Northcraft’s July 1, 2008 findings of a migraine and cervical spondylosis. He
opined that appellant’s symptoms sounded “somewhat” more like complicated migraine. The
Board has held that medical opinions that are speculative or equivocal in character are of
diminished probative value.10 The Board finds that the opinions of Dr. Iwanow and Dr. Ireland
regarding causal relation are speculative in nature and, thus, insufficient to establish appellant’s
claim. Neither Dr. Iwanow nor Dr. Ireland explained how appellant’s disability commencing
June 19, 2008 were caused by her accepted employment injuries.
Dr. Capone’s September 3, 2008 report provided essentially normal findings on
neurological examination with the exception of the results of Hallpike maneuvers that were
performed with Frenzel lenses. He noted that appellant had subjective sensation of vertigo
without nystagmus with the head both in the midline and turned to the left in the recumbent and
upright position. Dr. Capone determined that she had mixed muscle tension vascular cephalgia
with face and left arm appendicular numbness, vertigo and tremor. He noted that this could be
seen in association of complex migraine. Dr. Capone stated that less likely consideration
included seizure or panic attacks. He related that recurrent vertigo and appendicular sensory loss
could occur with subclavian steal syndrome or vertebrobasilar disease. However, Dr. Capone
9

See Ricky S. Storms, supra note 5; Morris Scanlon, 11 ECAB 384, 385 (1960).

10

L.R. (E.R.), 58 ECAB ___ (Docket No. 06-1942, issued February 20, 2007); D.D., 57 ECAB 734 (2006);
Cecelia M. Corley, 56 ECAB 662 (2005); Federal (FECA) Procedure Manual, Part 2 -- Claims, Developing and
Evaluating Medical Evidence, Chapter 2.810.3(g) (April 1993).

5

did not expect the associated headache phenomenon. He released appellant to work without
restriction, stating that the medication he had prescribed for her had no bearing on her ability to
work on a computer. Dr. Capone did not provide any opinion addressing the causal relationship
between appellant’s diagnosed conditions and the January 23, 2004 employment injuries.
Although he found that appellant was no longer disabled as of September 8, 2008, he did not
provide an opinion addressing her disability for work commencing June 19, 2008 due to the
accepted employment injuries. The Board finds that his report is insufficient to establish
appellant’s claim.
The undated and unsigned certification form stated that appellant suffered from severe
dizziness with numbness and tingling. It also stated that she was unable to return to work
pending a July 21, 2008 neurological evaluation. The July 22, 2008 report which contained an
illegible signature stated that appellant sustained cervical spondylosis. As this evidence lacks
adequate documentation that it was completed by a physician it does not constitute probative
medical evidence.11
The diagnostic test results and emergency room discharge instructions regarding
appellant’s cervical spine, left arm and head conditions did not provide an opinion addressing
whether the diagnosed conditions were causally related to her January 23, 2004 employmentrelated injuries. The test results and discharge instructions are insufficient to establish
appellant’s claim.
The July 1 and September 3, 2008 reports of Mr. Northcraft, a certified nurse practitioner,
and Mr. Howard, a licensed nurse practitioner, respectively, do not constitute probative evidence.
A nurse practitioner is not defined as a physician under the Federal Employees’ Compensation
Act.12 This report does not constitute competent medical evidence to support appellant’s
recurrence of disability claim.
Appellant failed to submit rationalized medical evidence establishing that her disability
commencing June 19, 2008 resulted from the effects of her employment-related injury. The
Board finds that she has not met her burden of proof.
CONCLUSION
The Board finds that appellant has failed to establish that she sustained a recurrence of
disability commencing June 19, 2008 causally related to her accepted employment-related
injuries.

11

See D.D., 57 ECAB 734 (2006); Merton J. Sills, 39 ECAB 572, 575 (1988).

12

See 5 U.S.C. § 8101(2); Paul Foster, 56 ECAB 208 (2004); Thomas R. Horsfall, 48 ECAB 180 (1996).

6

ORDER
IT IS HEREBY ORDERED THAT the November 24 and August 27, 2008 decisions of
the Office of Workers’ Compensation Programs are affirmed.
Issued: November 23, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

